DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed July 26, 2022, claims 1-6, 8-13, and 15-20 are pending in the application.  The applicant has cancelled claims 7 and 14.  The applicant has amended claims 1, 8, and 15.

Allowable Subject Matter
3.	Claims 1, 8, and 15 and claims 2-6, 9-13, and 16-20, which depend from claims 1, 8, and 15, respectively, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a network computer system for managing an on-demand transport service, a non-transitory computer readable medium storing  instructions that, when executed by one or more processors, implement a method of facilitating transport, or a computer-implemented method of facilitating transport, as recited by the claims, comprising periodically determining, for each driver of a plurality of drivers, an estimated time of arrival (ETA) to a target from a current position of the driver to determine whether the driver is satisfying the set of progress conditions of a service instruction; and based on a percentage of the plurality of drivers not satisfying the set of progress conditions, transmitting, over one or more networks, one or more additional service instructions to one or more additional drivers within a sub-region of a service area to reposition towards a  target outside the sub-region.
Tao et al. (US 2015/0271290 A1) discloses a network computer system for managing an on-demand transport service, a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, implement a method of facilitating transport, and a computer-implemented of facilitating transport.  Tao does not disclose, at least, periodically determining, for each driver of a plurality of drivers, an estimated time of arrival (ETA) to a target from a current position of the driver to determine whether the driver is satisfying the set of progress conditions of a service instruction; and based on a percentage of the plurality of drivers not satisfying the set of progress conditions, transmitting, over one or more networks, one or more additional service instructions to one or more additional drivers within a sub-region of a service area to reposition towards a  target outside the sub-region.
Brinig et al. (US 2016/0232719 A1) teaches a system that tracks the progress of a transport service that is provided by a driver and stores information about the transport service in a record, comprising periodically determining, for each driver of a plurality of drivers, an estimated time of arrival (ETA) to a target from a current position of the driver to determine whether the driver is satisfying the set of progress conditions of a service instruction.  Brinig does not disclose, at least, based on a percentage of the plurality of drivers not satisfying the set of progress conditions, transmitting, over one or more networks, one or more additional service instructions to one or more additional drivers within a sub-region of a service area to reposition towards a  target outside the sub-region.
Kim et al. (US 2016/0055605 A1) teaches a transport service arrangement system to trigger or make a transport request on behalf of a user based on the user's estimated time of arrival (ETA) to a specified location, wherein the ETA to the target for the driver is based at least on (i) a distance between the current location of the driver and the target, and (ii) traffic conditions in the sub-region.  Kim does not teach, at least, based on a percentage of the plurality of drivers not satisfying the set of progress conditions, transmitting, over one or more networks, one or more additional service instructions to one or more additional drivers within a sub-region of a service area to reposition towards a  target outside the sub-region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689